Appeal from a judgment of the County Court of Otsego *973County, convicting appellant, upon a plea of guilty, of forgery in the second degree (Penal Law, § 170.10). The sole issue raised on this appeal is that appellant’s sentence to an indeterminate' term of seven years in Attica State Prison is excessive. Judgment affirmed. Herlihy, P. J., Staley, Jr., Sweeney and Reynolds, JJ., concur; Cooke, J., dissents and votes to modify in the following memorandum. Cooke, J. (dissenting). I dissent and vote to modify the judgment so as to decrease the sentence from an indeterminate term not to exceed seven years at Attica State Prison to one not to exceed three and one-half years, in view of: the lack of a previous felony conviction on defendant’s part, the small amount involved, the absence of any violence and defendant’s youth and unfortunate background.